
	

113 S2557 IS: Core Opportunity Resources for Equity and Excellence Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2557
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Reed (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide for State accountability in
			 the provision of access to the core resources for learning, and for other
			 purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Core Opportunity Resources for Equity and Excellence Act of 2014.
		
			2.
			State and school
			 district accountability(a)In general
				Title
			 I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
			 seq.) is amended—
				
					(1)
					in section 1111—
					
						(A)
						in subsection (b)—
						
							(i)
							in paragraph (1)—
							
								(I)
								in subparagraph (A), by inserting
			 that lead to college and career readiness by high school graduation
			 and after challenging student academic achievement
			 standards; and
							
								(II)
								in subparagraph
			 (D)(i)—
								
									(aa)
									in
			 subclause (II), by striking and after the semicolon; and
								
									(bb)
									by
			 adding at the end the following:
									
										
											(IV)
											lead to college
				and career readiness by high school graduation;
				and
										;
				and
								(ii)in paragraph (2), by adding at the end the following:
								
									(L)
									State accountability in the provision of access to the core resources for learning
									
										(i)
										In
				general
										Each State plan shall
				demonstrate that the State has developed an accountability system
			 that ensures
				that the State’s public school system provides all students within
			 the State an
				education that enables the students to succeed from the earliest
			 grades, and
				graduate from high school ready for college, career, and
			 citizenship,
				through—
										
											(I)
											the provision of
				fair and equitable access to the core resources for learning;
										
											(II)
											the provision of
				educational services in local educational agencies that receive
			 funds under
				this part; and
										
											(III)
											compliance with
				any final Federal or State court order in any matter concerning the
			 adequacy or
				equitableness of the State’s public school system.
										
										(ii)
										Core resources
				for learning
										The core resources for learning are the resources and student supports necessary to provide all
			 students the opportunity to develop the knowledge and skills that lead to
			 college and career readiness by high school graduation.  Such resources
			 shall include the			       following:
											(I)
											High-quality
				instructional teams, including licensed, cre­den­tialed, and
			 profession-ready teachers,
			 principals, school
				librarians, counselors, and education support personnel.
										
											(II)
											Rigorous
				academic standards and curricula that lead to college and career
			 readiness by
				high school graduation, including the extent to which each local
			 educational
				agency provides access to such standards and curricula in a manner
			 that is
				accessible to all students, including students with disabilities
			 and English
				learners.
										
											(III)
											Equitable and
				in­struc­tion­al­ly appropriate class sizes.
										
											(IV)
											Up-to-date
				instructional materials, technology, and supplies, including
			 textbooks,
				computers, mobile devices, and
			 access to
				broadband.
										
											(V)
											Effective school
				library programs.
										
											(VI)
											School
				facilities and technology, including physically and environmentally
			 sound
				school buildings and well-equipped instructional spa­ces, including
			 laboratories
				and libraries.(VII)Specialized instruction support teams, including school counselors, school social workers, school
			 psychologists, school nurses, and other qualified professionals involved
			 in providing assessment,  diagnosis, counseling, educational, therapeutic,
			 and other necessary services (including related  services as that term is
			 defined in section 602 of the Individuals with Disabilities Education Act)
			  as part of a comprehensive program to meet student needs.(VIII)Effective programs for family and community engagement in education.
										(iii)
										Reporting
										Each
				State desiring to receive a grant under this part shall annually
			 report to the
				Secretary how the State is meeting the requirements for providing
			 equitable
				access to the core resources for learning as required in
			 clause (i) and
				any areas of inequitable access, plans to address such inequities,
			 and progress
				toward eliminating such inequities.
									
										(iv)
										Accountability
				and remediation
										A State that fails to make progress toward
				eliminating inequities in access to the core resources for learning
			 as required
				in clause (i) identified for 2 or more consecutive years
			 shall not be
				eligible to receive funds under any competitive grant program
			 authorized under
				this Act.
									;
				and(B)in subsection (h)—(i)in paragraph (1)(C)(vii), by striking information on the performance of local
			 educational agencies in the State regarding making adequate yearly
			 progress,
			 including the number and names of each school identified for school
			 improvement
			 under section 1116 and inserting information on the performance
			 of local educational agencies in the State in providing fair and equitable
			 access to the core resources for learning and the number and names of
			 each school and each agency identified for improvement under section 1116
			 or under the terms
			 of any waiver granted under section 9401;
						
							(ii)
							in
			 paragraph (2)(B)—(I)in clause (i)—(aa)in subclause (I), by striking and after the semicolon; and(bb)by adding at the end the following:(III)information that shows how students served by the local educational agency are provided access to
			 the core resources for learning compared to students in the State as a
			 whole; and;(II)in clause (ii)—(aa)in subclause (I), by striking and after the semicolon;(bb)in subclause (II), by striking the period at the end and inserting ; and; and(cc)by adding at the end the following:(III)information that shows how the school’s students are provided access to the core resources for
			 learning compared to students in the local educational agency and the
			 State as a whole.;
							(iii)
							in paragraph
			 (4)—(I)in subparagraph (F), by striking and after the semicolon;(II)in subparagraph (G), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:
									
										(H)
										the number and
				names of each local educational agency identified for improvement
			 under section 1116 or under the terms of any waiver granted under section
			 9401,	the reason each such agency was
			 so
				identified, and the measures taken to address the achievement
			 problems of each
				such
				agency.
									;(2)in section 1116(c), by striking paragraph (3) and inserting the following:
					(3)Identification of local educational agency for improvement(A)In generalA State shall identify for improvement—(i)any local educational agency that, for 2 consecutive years,
			 including the period immediately prior to the date of enactment of the No
			 Child Left Behind Act of 2001, failed to make adequate yearly progress as
			 defined in the State's plan under section 1111(b)(2); or(ii)any local educational identified under the terms of a waiver granted under section 9401.
								(B)
								Intervention in local educational agencies identified for improvementWith
				respect to each local educational agency identified for
			 improvement by a State under this section or under the terms of any waiver
			 granted under section 9401,  the State—
									(i)
									shall identify
				any inequities in access to the core resources for learning in the
			 schools
				served by the agency; and
								
									(ii)
									in partnership
				with such agency, shall develop and implement a plan to address
			 identified
				inequities in access to the core resources for learning.
								.(b)Restrictions on waiversSection 9401(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861(c)) is
			 amended—(1)in paragraph (9)(C), by striking or after the semicolon;(2)in paragraph (10), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(11)accountability for the provision of the core resources for learning..
				
